Citation Nr: 0428510	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include traumatic geniculate neuroma, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
actinic keratosis and skin cancer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The Board observes that in May 1996, the veteran claimed 
service connection for a knee condition incurred while on 
active duty in 1953 and skin cancer from severe sunburns 
while stationed in Georgia with the military.  The veteran 
was afforded a VA examination in June 1996.  The examiner 
diagnosed early post-traumatic knee degenerative joint 
disease and history of actinic keratosis and skin cancer.  In 
a November 1996 decision, the RO denied service connection 
for post-traumatic degenerative joint disease of the right 
knee and history of actinic keratosis and skin cancer.  In 
September 1999, the veteran filed an application to reopen 
his claims of entitlement to service connection for these 
disorders.  In April 2000, the RO found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for right knee arthritis or 
a claim of entitlement to service connection for actinic 
keratosis.  The veteran thereafter appealed this decision to 
the Board.  The September 2003 and January 2004 supplemental 
statements of the case appear to have examined and denied the 
veteran's service connection claims on the merits.  The Board 
is required, however, to consider the issue of finality prior 
to any consideration on the merits, see 38 U.S.C.A. §§ 
7104(b), 5108 (West 2002); see also Barnett v. Brown, 8 Vet. 
App. 1 (1995), and as such, the issue has been 
recharacterized as shown on the first page of this decision.  

Additionally, in regard to the veteran's right knee disorder, 
the Board notes that the veteran initially claimed 
entitlement to service connection for a knee condition.  The 
June 1996 VA examiner diagnosed post-traumatic knee 
degenerative joint disease, for which the RO denied service 
connection in November 1996.  However, the Board observes 
that X-rays taken in connection with the June 1996 VA 
examination revealed no significant osteoarthritic changes in 
the right knee.  Furthermore, the July 2003 VA examiner noted 
that X-ray examinations of the right knee appeared 
essentially unremarkable and diagnosed traumatic geniculate 
neuroma.  As the veteran has never claimed service connection 
for arthritis of the right knee and the medical evidence is 
consistent in showing the absence of arthritis of the right 
knee, the Board has recharacterized the issue as traumatic 
geniculate neuroma, as most recently diagnosed by the July 
2003 VA examiner.  Insofar as the Board reopens the claim and 
grants service connection for a right knee disorder, to 
include traumatic geniculate neuroma, herein, a determination 
completely favorable to the veteran, he is not prejudiced by 
the Board's recharacterization of the issue or its actions 
herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also observes that, in connection with his appeal 
of both issues, the veteran has requested a video-conference 
hearing before a Veterans Law Judge, which he has not yet 
been afforded.  However, upon initial review of the record, 
the Board finds that his claim of entitlement to service 
connection for a right knee disorder, to include traumatic 
geniculate neuroma, can be granted such that no prejudice 
results in deciding the claim prior to scheduling the veteran 
for his requested Board hearing.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As such, in the interest of judicial 
economy, the Board herein has rendered a completely favorable 
decision on this issue.   

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for actinic keratosis and skin cancer is REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1996, the RO 
denied service connection for post-traumatic degenerative 
joint disease of the right knee. 

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
right knee disorder, to include traumatic geniculate neuroma.

3.  The veteran has a right knee disorder, to include 
traumatic geniculate neuroma, that is etiologically related 
to his right knee injury and treatment during active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right knee 
disorder, to include traumatic geniculate neuroma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A right knee disorder, to include traumatic geniculate 
neuroma, was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  As the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations.


II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The veteran claims that while serving on active duty, he 
injured his right knee when jumping off a truck.  Due to such 
injury, he contends that his knee was placed in a cast for 
approximately three months.  Since such injury and treatment, 
the veteran states that he has experienced pain, decreased 
sensation, occasional give-way, and stiffness in his right 
knee.  The veteran has a current diagnosis of traumatic 
geniculate neuroma and contends that such was caused by his 
in-service injury and treatment of his right knee.  As such, 
he claims that service connection for a right knee disorder, 
to include traumatic geniculate neuroma, is warranted. 

By way of background, in a November 1996 rating decision, the 
RO denied service connection for post-traumatic degenerative 
joint disease of the right knee.  The RO indicated that the 
veteran's service medical records were unavailable for review 
as efforts to obtain such records from all potential sources 
were unsuccessful.  In the November 1996 rating decision, the 
RO relied solely on a June 1996 VA examination in deciding 
the veteran's claim.  Specifically, the RO noted that the VA 
examination report contained the veteran's reported history 
of in-service injury, his subjective complaints, and 
objective medical findings.  The RO noted that the VA 
examination indicated that X-rays revealed early degenerative 
joint disease of the medial joint space.  The RO found that 
service connection could not be granted because the veteran's 
service medical records were unavailable for review and there 
was no other basis for granting service connection for the 
veteran's right knee condition.  It was also stated that the 
veteran's right knee condition was noted at too remote a time 
from service to be related thereto.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's November 1996 rating 
decision and of his appellate rights.  Approximately three 
years later, in September 1999, the veteran submitted 
additional evidence in support of his claim for service 
connection for a right knee disorder.  Thus, the November 
1996 decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991) [West 2002]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996) [2003]. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in September 1999, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1996 decision, Department of the Army 
morning reports, dated December 1952 to January 1953 and 
March 1953, demonstrating that the veteran was sick in 
quarters and sick in hospital have been received.  The 
morning reports also indicate that he was granted 21 days of 
emergency sick leave in January 1953 and was discharged from 
the hospital in March 1953.  See 38 C.F.R. § 3.156(c).  Also 
received were letters written by the veteran in December 
1952, March 1953, and April 1953.  Additionally, private 
medical statements, as well as a July 2003 VA examination 
report, indicating that the veteran has a current right knee 
disorder related to his military service have been associated 
with the claims file. 

The Board concludes that the evidence received since 1996 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran currently has a right knee 
disorder that is related to his military service, the lack of 
which was the basis of the November 1996 denial.  When 
considered in connection with the veteran's consistent 
testimony detailing his in-service right knee injury and 
treatment as well as his current symptomatology, the 
additionally-received medical evidence is so significant that 
it must be considered in order to fairly decide the veteran's 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for a right knee disorder, to include 
traumatic geniculate neuroma, is reopened.  
38 U.S.C.A. § 5108.

III.  Merits of the Claim

The relevant evidence of record includes Department of the 
Army morning reports, dated December 1952 to January 1953 and 
March 1953, letters written by the veteran in December 1952, 
March 1953, and April 1953, an undated notation on a scratch 
pad, a May 2000 statement from R. Wagner, M.D., a September 
2000 statement from M. Stachniw, M.D., a July 2003 VA 
examination report, and a December 2003 statement from R. 
Catana, D.O.

The Army morning reports indicate that the veteran was 
assigned from duty to sick in quarters on December 29, 1952, 
and assigned to sick in hospital on January 9, 1953.  The 
morning reports also indicate that he was granted 21 days of 
emergency sick leave on January 12, 1953, and thereafter, 
returned to the hospital on January 30, 1953.  The veteran 
was discharged from the hospital on March 19, 1953.  The 
morning reports do not indicate the nature of the illness or 
injury for which the veteran sought treatment during this 
period. 

In a letter dated December 28, 1952, the veteran wrote, 
"I'll sure be glad to get this cast off.  Even though after 
the first day of marching it will hurt again.  I'd just like 
to walk natural once and stop living on my left leg."  In a 
letter dated March 30, 1952, the veteran wrote, "My knee 
hurts a little but isn't swelling.  I'm hoping to get through 
with it this time."  In an April 15, 1953, letter the 
veteran wrote, "My knee is holding up pretty good.  It hurts 
and swells once in awhile, but I'm just letting it go."

The undated notation written on a scratch pad, which the 
veteran submitted twice, once indicating it was from 1978 and 
once indicating it was from 1987, states "traumatic neuroma 
of the right inferior geniculate nerve." 

The May 2000 statement from Dr. Wagner indicates that the 
veteran had been a patient of his since 1978.  Dr. Wagner 
opined that the veteran's knee disorder could be the result 
of the knee injury he had in the Army in 1952.

The September 2000 statement from Dr. Stachniw indicates that 
the veteran apparently injured his right knee while in the 
military in 1952 when he jumped off a truck.  Dr. Stachniw 
stated that the veteran had pain in his knee ever since the 
initial injury in 1952.  Upon examination, Dr. Stachniw 
observed a cyst over the lateral joint line and tenderness.  
A magnetic imaging resonance (MRI) test revealed a tear of 
the lateral meniscus.  

The July 2003 VA examination report revealed that the 
examiner reviewed the claims file, but noted that it did not 
contain significant service medical records.  By history, it 
was recorded that the veteran had a right knee injury in the 
military that resulted in acute swelling of the knee.  It was 
tapped for fluid twice and placed in a cast almost 
immediately.  Swelling later went down in the knee and the 
cast was replaced with a better fitting cast.  The veteran 
stated that he had pain along the lateral aspect of the knee 
since that time.  He complained of pain radiating along the 
posterior lateral aspect of the leg and decreased sensation 
along the lateral aspect of the knee.  The veteran denied 
effusions, redness, heat, and locking of the knee.  He 
indicated that pain was chronic and described it as an aching 
with some electrical shock sensation. 

Upon physical examination, there was decreased sensation of 
approximately a hand size over the lateral aspect of the 
right knee.  There was tenderness with an electric shock 
quality noted on compression of the skin over the 
anterolateral tibia.  Some stiffness in the knee was 
reproduced at 95 degrees of flexion and the knee reached a 
maximum 110 degrees of flexion.  There was no fatigability or 
incoordination noted on repetitive motion of the knee.  No 
ligamentous laxity was appreciated and McMurray's sign was 
negative.  X-ray examinations of the right knee appeared 
essentially unremarkable, although there was slight 
sharpening of the tibial spine.

The examiner's impression was traumatic geniculate neuroma 
secondary to casting of leg for knee injury.  The examiner 
stated that there was no significant evidence of degenerative 
changes of the knee.  With reference to the last examination 
in June 1996, the examiner stated that X-rays at that time 
found no evidence of degenerative changes and other X-ray 
reports over the years have also failed to demonstrate any 
significant degenerative changes of the joint.  The examiner 
opined that it was at least as likely as not that the sensory 
changes described in the examination report were a 
complication of the veteran's period of active duty.  

The December 2003 statement from Dr. Catana indicates that 
the veteran has had pain, swilling, and stiffness in his 
right knee since he jumped off a truck while in the military.  
He had pain with sitting, standing, walking, driving a 
vehicle, and sleeping.  It was noted that the veteran had an 
injection into his right knee in the past.  Dr. Catana 
observed the July 2003 VA examiner's findings and stated that 
radiographs did not show any gross signs of arthritis.  Dr. 
Catana noted that the veteran had internal derangement to the 
right knee related to the veteran's injury while in military 
service. 

Upon review of the evidence, it is clear that the veteran has 
a right knee disorder, most recently diagnosed as traumatic 
geniculate neuroma.  Furthermore, the Board finds that the 
veteran's contention that he injured his right knee while in 
military service, and thereafter had a cast placed on it, 
credible.  Such statement is consistent with the Army morning 
reports and contemporaneous letters written by the veteran.  
Specifically, the morning reports reveal that the veteran was 
in and out of the hospital and sick call from December 1952 
to March 1953, and, the letters dated during the same time 
frame suggest that the veteran had a cast on his right leg 
and had residual pain and swelling in his knee.  The Board 
finds that the veteran is competent to testify regarding an 
in-service injury to his knee and subsequent treatment, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), and the 
available evidence of record, to include Army morning reports 
and contemporaneous letters, substantiates such a claim.  The 
private medical evidence of record suggests that the 
veteran's current right knee disorder is related to his 
military service.  Moreover, the July 2003 VA examiner, based 
upon a review of the veteran's reported history of his in-
service knee injury and treatment as well as a physical 
examination, diagnosed traumatic geniculate neuroma secondary 
to casting of leg for knee injury.  The VA examiner opined 
that it was at least as likely as not that the veteran's 
right knee disorder was a complication of his period of 
active duty.  

Therefore, the Board finds that the veteran's current right 
knee disorder, most recently diagnosed as traumatic 
geniculate neuroma, is related to his right knee injury and 
treatment during his active military service.  As a result, 
service connection for such disability is warranted.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


ORDER

The application to reopen a claim of entitlement to service 
connection for a right knee disorder, to include traumatic 
geniculate neuroma, is granted.

Service connection for a right knee disorder, to include 
traumatic geniculate neuroma, is granted. 


REMAND

As indicated in the Introduction, the veteran requested a 
video-conference hearing before a Veterans Law Judge in 
connection with his appeal of the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for actinic keratosis and 
skin cancer.  Specifically, the Board notes that in July 2004 
the veteran requested a hearing before the Board and 
indicated that he would like a list of attorneys in the 
Washington, D.C., area that could represent him at the 
hearing.  Thereafter, in August 2004, the veteran was advised 
that he had been scheduled for a Board hearing in Washington, 
D.C., on October 18, 2004.  In September 2004, the Board 
received correspondence from the veteran indicating that he 
would not be able to attend his October 2004 Board hearing in 
Washington, D.C., and instead requested that he be scheduled 
for a video-conference hearing before a Veterans Law Judge in 
the Chicago area.  See 38 C.F.R. § 20.704 (2003).  Therefore, 
a remand is necessary to schedule the veteran for his 
requested video-conference Board hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge at the RO.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



